WELCH, Judge,
dissenting.
I believe that J.C.C.’s challenge to the sufficiency of the evidence has been preserved for appellate review. Therefore, I respectfully dissent for the same reasons Judge Shaw expressed in his dissent. Additionally, I am persuaded by J.C.C.’s argument on application for rehearing that the cases relied upon by the State— N.L.H. v. State, 873 So.2d 258, 259-60 (Ala.Crim.App.2003), M.B. v. State, 630 So.2d 490, 491 (Ala.Crim.App.1993), and Ex parte Vaughn, 495 So.2d 83 (Ala.1986) — are distinguishable in that “each of those cases the trial court conducted hearings on disputed facts, not stipulated facts.” (J.C.C.’s brief in support of application for rehearing at p. 8.)
Thus, I believe that J.C.C.’s challenge to the sufficiency of the evidence is preserved and that the analysis set forth in B.B. v. State, 778 So.2d 258, 259-61 (Ala.Crim.App.2000), requires that his conviction be reversed and judgment rendered in his favor.